Exhibit 10.1
SIXTH AMENDMENT TO SECOND AMENDED AND
RESTATED LOAN AND SECURITY AGREEMENT
     This SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this “Sixth Amendment”) is made as of this 30th day of June, 2011 by
and among
     BANK OF AMERICA, N.A. (the “Lender”), a national banking association with
offices at 100 Federal Street, Boston, Massachusetts 02110,
          and
     BAKERS FOOTWEAR GROUP, INC., f/k/a Weiss and Neuman Shoe Co. (the
“Borrower”), a Missouri corporation with its principal executive offices at 2815
Scott Avenue, Suite C, St. Louis, Missouri 63103,
in consideration of the mutual covenants contained herein and benefits to be
derived herefrom,
RECITALS:
     A. Reference is made to that certain Second Amended and Restated Loan and
Security Agreement (as amended to date, the “Loan Agreement”) dated as of
August 31, 2006 between the Borrower and the Lender.
     B. The Borrower and the Lender have agreed to amend the Loan Agreement on
the terms and conditions set forth herein.
Accordingly, the Borrower and the Lender agree as follows:
1. Definitions. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan Agreement.
2. Amendments To Loan Agreement.
     2.1 The definition of “Subordinated Debentures” is hereby deleted in its
entirety and the following substituted in its stead:
“Subordinated Debentures”. Those certain Subordinated Convertible Debentures
issued by the Borrower on June 26, 2007, in the aggregate face amount of
$4,000,000, as amended by that

 



--------------------------------------------------------------------------------



 



certain First Amendment to Subordinated Convertible Debentures and Subordinated
Convertible Debenture Purchase Agreement dated as of April 20, 2010 and that
certain Second Amendment to Subordinated Convertible Debentures and Subordinated
Convertible Debenture Purchase Agreement dated as of June 30, 2011.
     2.2 The following new definitions are hereby added to the Credit Agreement
in appropriate alphabetical order:
“Subordinated Debenture 2012 Required Payment”. A payment of principal required
to be made by the Borrower pursuant to the Subordinated Debentures in the amount
of $1,000,000, which payment is due on June 30, 2012.
“Subordinated Debenture Payment Conditions”. No Suspension Event has occurred
and is continuing, and the ratio of the Borrower’s EBITDA (calculated as set
forth in Exhibit 5.11(a)(ii)) to its Interest Expense, as calculated on a
trailing twelve month basis for the period ending May 26, 2012, is equal to or
greater than 1.0:1.0.
     2.3 Section 4.28 of the Loan Agreement is hereby deleted in its entirety
and the following substituted in its stead:
“4.28 Subordinated Debentures. The Borrower shall not make any principal
payments on account of the Subordinated Debentures; provided that, if the
Subordinated Debenture Payment Conditions have been met, then the Borrower may
make the Subordinated Debenture 2012 Required Payment.
     2.4 Exhibit 5.11(a) of the Loan Agreement is hereby deleted in its entirety
and the following is substituted in its stead:
“(i) The Borrower shall at all times maintain Availability of not less than the
greater of (i) $1,500,000, and (ii) ten percent (10%) of the following:
Borrowing Base less Availability Reserves.
(ii) If, at any time, the Borrower’s Availability is less than twenty percent
(20%) of the Borrowing Base, then the ratio of the Borrower’s EBITDA to its
Interest Expense, tested monthly and each calculated on a trailing twelve month
basis, shall be equal to or greater than 1.0:1.0. For purposes of such
calculation, “EBITDA” means with respect to any fiscal period, Borrower’s and
its subsidiaries’ (for the portion of such fiscal period during which such
entity is a subsidiary of the Borrower) consolidated net income (or loss), minus
the sum of the following: (i) interest income, (ii) decreases in the recorded
value of outstanding warrants, (iii) extraordinary items, and (iv) gains on sale
of property and equipment, plus the sum of the following: (i) interest expense
(inclusive of accretion of debt discount), (ii) noncash increases in the
recorded value of outstanding warrants, (iii) income tax expense,
(iv) depreciation and amortization, (v) noncash impairment of long-lived assets,
noncash losses on disposal of property and equipment, and (vi) noncash
stock-based compensation expense, in each case, as determined in accordance with
GAAP. For purposes of this ratio, “Interest Expense” means with respect to any
fiscal period, interest expense as determined in accordance with GAAP minus
noncash accretion of debt discount included in interest expense.”
3. Consent to Amendment. Subject to the terms of the Amended and Restated
Subordination Agreement dated as of even date herewith among the Borrower, the
Lender and the Subordinated Creditors party thereto, Lender hereby consents to
the terms of that certain Second Amendment to

2



--------------------------------------------------------------------------------



 



Subordinated Convertible Debentures and Subordinated Convertible Debenture
Purchase Agreement of even date herewith by and among the Borrower and the
investors party thereto in substantially the form attached hereto as Exhibit A,
which Second Amendment amends the terms of the Subordinated Debentures.
4. Additional Acknowledgments And Representations. As an inducement for the
Lender to execute this Sixth Amendment, the Borrower hereby represents and
warrants that as of the date hereof no Suspension Event has occurred and is
continuing.
5. Ratification Of Loan Documents; No Claims Against Lender. Except as provided
herein, all terms and conditions of the Loan Agreement and of the other Loan
Documents remain in full force and effect. The Borrower hereby ratifies,
confirms, and re-affirms all and singular the terms and conditions, including
execution and delivery, of the Loan Documents. There is no basis nor set of
facts on which any amount (or any portion thereof) owed by the Borrower to the
Lender could be reduced, offset, waived, or forgiven, by rescission or
otherwise; nor is there any claim, counterclaim, off set, or defense (or other
right, remedy, or basis having a similar effect) available to the Borrower with
regard to the Liabilities of the Borrower to the Lender; nor is there any basis
on which the terms and conditions of any of the Liabilities of the Borrower to
the Lender could be claimed to be other than as stated on the written
instruments which evidence such Liabilities. To the extent that the Borrower has
(or ever had) any such claims against the Lender, it hereby affirmatively WAIVES
and RELEASES same.
6. Conditions To Effectiveness. This Sixth Amendment shall not be effective
until each of the following conditions precedent have been fulfilled to the
satisfaction of the Lender:
     6.1 This Sixth Amendment shall have been duly executed and delivered by the
respective parties hereto, shall be in full force and effect and shall be in
form and substance satisfactory to the Lender;
     6.2 The Lender shall have entered into a Subordination Agreement in form
and substantce satisfactory to the Lender with the holders of the Subordinated
Debentures;
     6.3 All action on the part of the Borrower necessary for the valid
execution, delivery and performance by the Borrower of this Sixth Amendment
shall have been duly and effectively taken and evidence thereof satisfactory to
the Lender shall have been provided to the Lender;
     6.4 The Borrower shall have paid to the Lender all invoiced fees and
expenses of the Lender, including, without limitation, all reasonable attorneys’
fees and any other fees and expenses incurred in connection with the
preparation, negotiation, execution and delivery of this Sixth Amendment; and
     6.5 The Borrower shall have provided such additional instruments and
documents to the Lender as the Lender and Lender’s counsel may have reasonably
requested, each in form and substance satisfactory to the Lender.
7. Miscellaneous.
     7.1 This Sixth Amendment may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument.

3



--------------------------------------------------------------------------------



 



     7.2 This Sixth Amendment expresses the entire understanding of the parties
with respect to the transactions contemplated hereby. No prior negotiations or
discussions shall limit, modify, or otherwise affect the provisions hereof.
     7.3 Any determination that any provision of this Sixth Amendment or any
application hereof is invalid, illegal, or unenforceable in any respect and in
any instance shall not affect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality, or enforceability of
any other provisions of this Sixth Amendment.
     7.4 The Borrower shall pay on demand all reasonable costs and expenses of
the Lender, including, without limitation, reasonable attorneys’ fees in
connection with the preparation, negotiation, execution, and delivery of this
Sixth Amendment.
     7.5 THIS SIXTH AMENDMENT SHALL BE CONSTRUED, GOVERNED, AND ENFORCED
PURSUANT TO THE INTERNAL LAWS OF THE COMMONWEALTH OF MASSACHUSETTS AND SHALL
TAKE EFFECT AS SEALED INSTRUMENT.
[SIGNATURE PAGES FOLLOW]

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have hereunto caused this Sixth Amendment
to be executed and their seals to be hereto affixed as of the date first above
written.

            BAKERS FOOTWEAR GROUP, INC., as Borrower
      By:   /s/ Peter A. Edison         Name:   Peter A. Edison        Title:  
Chairman and Chief Executive Officer     

            BANK OF AMERICA, N.A., as Lender
      By:           Name:           Title:      

S/1



--------------------------------------------------------------------------------



 



         

     IN WITNESS WHEREOF, the parties have hereunto caused this Sixth Amendment
to be executed and their seals to be hereto affixed as of the date first above
written.

            BAKERS FOOTWEAR GROUP, INC., as Borrower
      By:           Name:           Title:        

            BANK OF AMERICA, N.A., as Lender
      By:   /s/ Christine M. Scott         Name:   Christine M. Scott       
Title:   SVP — Director     

S/1